Bleckley, Chief Justice.
In deciding this case, we take the facts most strongly in favor of the prosecution. We regard the relation of landlord and cropper, rather than that of landlord and tenant, as established, but we entertain no doubt that section 4440 of the code does not apply. In declaring what acts shall be deemed to be trespass and indictable, that section enumerates the following, among others: “ The taking and carrying away . . . any . . . cotton . . . from the land ... of another without the consent of the owner.” Here, though the title and control of the cotton were in the landlord by the terms of the contract, the cropper had a beneficial interest as part owner. The cotton was produced by him and was in his rightful possession. The evidence indicates that he was in actual possession of the premises, and that the landlord was not at the time exercising over the same personal superintendence. We think section 4440 of the code is intended to apply to persons who trespass upon the premises, aud either sever therefrom and remove the produce, or remove the produce’ after severance. This case does not come within the purview of the statute, and therefore the verdict was contrary to law, and the charge of the court also was contrary to law, in so far as it differed from this construction of the statute.
Judgment reversed.